Per Curiam
K.B. appeals from the circuit court's judgment terminating parental rights to her five children on grounds of abuse and neglect and parental unfitness. K.B. contends the evidence was insufficient to support the grounds for termination and the court's finding that termination was in the best interests of the children. Upon review of the briefs and the record, we find no error and affirm the judgment. We have provided the parties with a Memorandum explaining the reasons for our decision, *747because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b)